Citation Nr: 1138819	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his December 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  The record reflects that the RO sent multiple letters to the various addresses provided by the Veteran and identified by the record notifying him of his scheduled Travel Board hearing.  However, each notice letter was returned to the RO marked return to sender - attempted delivery, address unknown.  See hearing notice letters dated February 2010 and April 2011.  As a result, the Veteran did not appear for the hearing scheduled in May 2011.  Nevertheless, because the RO attempted on numerous occasions to notify the Veteran of his scheduled hearing, it is the Veteran's responsibility to notify VA of his current address, and the Veteran has not submitted a current address or identified good cause as to why a new hearing should be scheduled, the Board finds that all due process has been afforded to the Veteran with respect to his right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for erectile dysfunction on the basis that he believes his disability is secondary to the medication he has been prescribed for his service-connected sinusitis and supraorbital neuralgia (headache) disabilities.  

In April 2007, the Veteran was afforded a VA genitourinary examination where the VA examiner conducted a physical and reviewed the claims file, noting the Veteran's medical history as it pertains to his service-connected disabilities and erectile dysfunction, including the various medications he has been prescribed for his various disabilities, including sinusitis, headaches, erectile dysfunction, hypertension, benign prostatic hypertrophy, and nasal allergies.  After examining the Veteran, the final diagnosis was erectile dysfunction, organic type, due to circulatory dysfunction.  However, the VA examiner opined that it is at least as likely as not that the Veteran's circulatory problem with erectile dysfunction is aggravated by the Hydrochlorothiazide he takes for hypertension and the Doxazosin he takes for prostatism, also stating that it is unlikely that the Veteran's erectile dysfunction is significantly related to his pain medication.  

The April 2007 VA examination report is considered competent medical evidence; however, the Board finds that the probative value of the examiner's opinion is significantly lessened because the VA examiner did not provide a rationale in support of his opinion.  

In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition to the foregoing, the Board notes that the opinion provided by the April 2007 VA examiner only addressed whether the Veteran's erectile dysfunction is related to the medications he takes for his service-connected disabilities, without addressing whether the Veteran's erectile dysfunction may be aggravated by such medication.  In this regard, the Board notes that a VA opinion that a service-connected disability did not cause the non-service-connected disability is an insufficient opinion when aggravation has been claimed.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In evaluating this claim, the Board notes that the Court has also held that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that, while VA has afforded the Veteran a VA examination in conjunction with this claim, the VA examination was insufficient and, thus, a remand is necessary in order to obtain a medical opinion that addresses whether the Veteran's erectile dysfunction is aggravated by the medications used to treat his service-connected sinusitis and headache disabilities and is supported by a complete rationale.  

In addition to the foregoing, the Board notes that there is outstanding medical evidence that may be relevant to this claim.  In this regard, the evidentiary record contains VA outpatient treatment records dated from 1986 to 1996 and from 2006 to 2008.  There is no indication that the RO attempted to obtain VA treatment records dated from 1996 to 2006.  The treatment records dated in 2006 show the Veteran had been prescribed medication to treat his erectile dysfunction; however, there is no indication as to when he was initially diagnosed with and prescribed treatment for this condition.  Therefore, the Board finds that, on remand, the RO should attempt to obtain the outstanding VA outpatient treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's VA outpatient treatment records dated from 1996 to 2006 and from 2008 to the present.  Any negative attempts to obtain this evidence should be adequately documented in the claims file.  

2. Request that the April 2007 VA examiner provide an addendum to his previous examination report that addresses whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) the Veteran's current erectile dysfunction is aggravated by, proximately due to, or the result of the medications used to treat his service-connected sinusitis and/or headache disabilities.  

a. A rationale must be provided for any opinion offered.  

b. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


